 1                                                                                      JS-6
 2
 3
 4
 5
 6
 7
 8                       United States District Court
 9                       Central District of California
10
11   CHRIS LANGER, an individual                  Case No. 2:17-cv-08780-ODW(AFM)
12                      Plaintiff,
13         v.                                     JUDGMENT

14   SAN PEDRO STREET PROPERTIES,
15   LLC, a California limited liability
16   company; and Does 1-10,
17                      Defendants.
18
19         On December 6, 2017, Plaintiff Chris Langer (“Plaintiff”) filed this action
20   against Defendant San Pedro Street Properties, LLC (“Defendant”) for violations of
21   the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., and the
22   Unruh Civil Rights Act, California Civil Code sections 51–53. (ECF No. 1.) On
23   January 9, 2018, Plaintiff requested that the Clerk of Court enter default, which it did
24   on January 10, 2018. (ECF Nos. 9, 13). Plaintiff thereafter moved for default
25   judgment against Defendant on August 29, 2018. (ECF No. 19.) On November 8,
26   2018, the Court granted Plaintiff’s motion for default judgment. (ECF No. 23.)
27
28
 1         It is therefore ORDERED, ADJUDGED, and DECREED that
 2         1.    Plaintiff shall recover $4000.00 from Defendant as statutory damages;
 3         2.    To the extent that Defendant’s parking lot is one of public
 4   accommodation, it must comply with the specifications set forth in the ADA
 5   Accessibility Guidelines; and
 6         3.    Plaintiff shall recover $600.00 in attorneys’ fees and $625.00 in costs.
 7
 8         IT IS SO ORDERED.
 9
10         November 8, 2018
11
12                               ____________________________________
13                                         OTIS D. WRIGHT, II
14                                   UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               2
